Title: From George Washington to Brigadier General Jacob Bayley, 11 September 1778
From: Washington, George
To: Bayley, Jacob


          
            Sir
            [White Plains, 11 September 1778]
          
          I am to request that you immediately employ Proper Persons to gain the most Authentic
            Intelligence from Canada of the several matters hereinafter mentioned vizt
          First—What Force is now in Arms in that Country.
          Secondly—If any Reinforcement has arrived in Canada the Summer past, &
            if any are expected to arrive this Season.
          Third—In what State of Defence are the Garrisons, and how are the Troops
            posted in that Country.
          Fourth—Are any Canadians in Arms there, if so, are they Compell’d to it, or is
            it from their own Choice, & what number.
          Fifth—The General Sentiments of the People with respect to American Politics
            and that of the Clergy in particular.
          Sixthly—The Disposition of the Indians in the Neighbourhood of Canada.
          Seventhly—who is the Governor and Principal Magistrate in that Country.
          Eighthly—If there is a plentiful, or short Crop, there, and what may be the
            Price of Grain.
          Ninthly—If the Canadians have been disarmed by any Authority from Government,
            or not.
          Tenthly—Whether the Canadians wou’d chuse to reunite with the Independent
            States of America.
          If you find a favorable Account, from Credible People on the matters herein mentioned,
            and as your Situation is so distant from hence, you may in the Month of November next
            imploy a part of Colo. Bedels  Regimt, shou’d it be continued, or a
            small number of other good men, in Cutting a Road from your House into Canada which you
            with others, have reported unto me to be practicable. Your reasonable Expences in this
            Service will be allowed You—You will from Time to Time Transmit to me an Account of your
            Proceedings with all the Intelligence you shall Collect. Given at Head Quarters White
            Plains Sepr 11th 1778.
          
            Go: Washington
          
        